VOYAGEUR INTERMEDIATE TAX FREE FUNDS Delaware Tax-Free Minnesota Intermediate Fund (the “Fund”) Supplement to the Fund’s Statutory Prospectus dated December 30, 2014 The following replaces the information in the prospectus in the section entitled “About your account — Choosing a share class — Class A”: Class A sales charges The table below details your sales charges on purchases of Class A shares. The offering price for Class A shares includes the front-end sales charge. The sales charge as a percentage of the net amount invested is the maximum percentage of the amount invested rounded to the nearest hundredth. The actual sales charge that you pay as a percentage of the offering price and as a percentage of the net amount invested will vary depending on the then-current NAV, the percentage rate of the sales charge, and rounding. Amount of purchase Sales charge as a % of offering price Sales charge as a % of net amount invested Delaware Tax-Free Funds Delaware Minnesota High-Yield Municipal Bond Fund Less than $100,000 4.50% 5.13% $100,000 but less than $250,000 3.50% 4.00% $250,000 but less than $500,000 2.50% 3.00% $500,000 but less than $1 million 2.00% 2.44% $1 millionor more none* none* Amount of purchase Sales charge as a % of offering price Sales charge as a % of net amount invested Delaware Tax-Free Minnesota Intermediate Fund Less than $100,000 2.75% 3.23% $100,000 but less than $250,000 2.00% 2.44% $250,000 but less than $500,000 1.00% 1.34% $500,000 but less than $1 million 1.00% 1.34% $1 millionor more none* none* *There is no front-end sales charge when you purchase $1 million or more of Class A shares. However, if the Distributor paid your financialintermediary a commission on your purchase of $1 million or more of Class A shares, you will have to pay a Limited CDSC of1.00% if you redeem these shares of the Delaware Tax-Free Funds and Delaware Minnesota High-Yield Municipal Bond Fund within thefirst yearafter your purchase and 0.50% if you redeem shares within the second year; and0.75% if you redeem shares of Delaware Tax-Free Minnesota Intermediate Fund within thefirst yearafter your purchase, unless a specific waiver of the Limited CDSC applies.The Limited CDSC will be paid to the Distributor and will be assessed on an amount equal to the lesser of: (1) the NAV at the time the Class A shares being redeemed were purchased; or (2) the NAV of such Class A shares at the time of redemption. For purposes of this formula, the "NAV at the time of purchase" will be the NAV at purchase of the Class A shares even if those shares are later exchanged for shares of another Delaware Investments®Fund and, in the event of an exchange of Class A shares, the "NAV of such shares at the time of redemption" will be the NAV of the shares acquired in the exchange. In determining whether a Limited CDSC is payable, it will be assumed that shares not subject to the Limited CDSC are the first redeemed followed by other shares held for the longest period of time. See "Dealer compensation" below for a description of the dealer commission that is paid. Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (“MBL”). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this Supplement for future reference. This Supplement is dated August 28, 2015.
